DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
In response to the office action from 5/20/2019, the applicant appealed before the patent trail and appeal board. On 10/5/2021, the board reversed the 101 rejection in the 5/20/2019 action and therefore helped place the case into condition for allowance. Therefore claims 1-4, 6-19 are allowable over the prior art of record for the below provided reasons for allowance.
EXAMINER’S AMENDMENT
The examiner has changed the title of the invention to “COMPTUER-GENERATED FEEDBACK OF USER SPEECH TRAITS MEETING SUBJECTIVE CRITERIA”, so as to be more descriptive of the invention.
Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance: The independent claims 1, 8 and 15 recite the following common features:     The claims comprise broadly of the following steps: (a) receive speech sample data obtained by digitizing audio generated by a user speaking a speech sample; (b) detect instances of individual ones of multiple speaking traits in the speech sample data; (c) generate, for 
This case therefore concerns analysis of a speech input by evaluating certain “speaking traits” to ultimately providing a “feedback” (e.g., “whether user input” is “persuasive” (spec ¶ 0018 s1)). For example it “detects” “speaking traits” (e.g. “vocal fry” or “uptalk” (“rising intonation” (spec ¶ 0015 s4) or “filler sounds” (e.g. Pauses)), in the speech input and “score[s]” those “traits” as an initial matter. For example in ¶ 0021 it counts the number of occurrence of a “vocal fry” (a specific nonverbal sound) in the input and compares it against a “threshold”. Next it takes those “scores” and “weighted” “scores” are obtained corresponding to different “speaking traits” and “amalgamate[s]” them.  Note each “score” corresponds to a given “speaking trait” and presumably a given “speech input” comprises of a plurality of such “trait[s]” and thus respective “score[s]”. Now the “amalgamat[ion]” step according to spec ¶ 0024 last two 
Prior art of record Odinak et al. (US Patent 9,159,054) does teach in Col. 3 lines 9-10: “Identifying” (detecting) “user traits” (speaking traits) “involving analysis of voice samples” (in speech sample data); Col. 3 lines 42-47: “The results analyzer produces numbers or scores representing how well a user’s speech fits a model or population. Finally, the user trait” (detected speaking trait) “extractor compares the number” “or score” (score is generated) “to a threshold and determines whether the number or 
Odinak et al. though do not teach and/or suggest ever considering a set of speech samples that had been previously either considered to highly exhibit a specific criterion and/or as poorly exhibiting that specific criterion in deriving empirically a correlation between a given speaking trait and the said criterion.
.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion


Any inquiry concerning this communication or earlier communications from the examiner should be directed to FARZAD KAZEMINEZHAD whose telephone number is (571)270-5860. The examiner can normally be reached 10:30 am to 11:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Farzad Kazeminezhad/
Art Unit 2657
December 16th 2021.